UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7370


JEFFEREY A. HURLEY,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00408-RBS-TEM)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jefferey A. Hurley, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jefferey       A.   Hurley    seeks       to    appeal       the     district

court’s    order   accepting       the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. The order is not appealable unless a circuit justice

or   judge    issues     a    certificate       of    appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent   “a        substantial     showing         of    the     denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

              We have independently reviewed the record and conclude

that Hurley has not made the requisite showing.                           Accordingly, we

deny Hurley’s motion to compel and motion for a certificate of

appealability,     deny       leave   to    proceed      in       forma    pauperis,         and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal     contentions       are   adequately          presented         in    the

materials     before     this     court    and       argument      would    not       aid    the

decisional process.

                                                                                  DISMISSED



                                            2